Appeal from a judg*1270ment of the Supreme Court, Erie County (Christopher J. Burns, J.), rendered December 20, 2004. The judgment convicted defendant, upon his plea of guilty, of attempted assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him, upon a plea of guilty, of attempted assault in the second degree (Penal Law §§ 110.00, 120.05 [3]). “[I]n the absence of a showing of good cause for substitution of counsel, [Supreme] Court did not abuse its discretion in denying defendant’s request for that relief’ (People v Hilken, 6 AD3d 1109, 1110 [2004], lv denied 3 NY3d 641 [2003]; see People v Sides, 75 NY2d 822, 824 [1990]; People v Welch, 2 AD3d 1354, 1355 [2003], lv denied 2 NY3d 747 [2004]). Contrary to the contention of defendant, the general and conclusory allegations in his form motion papers did not establish the requisite good cause for substitution (see People v Randle [appeal No. 2], 21 AD3d 1341 [2005], lv denied 6 NY3d 757 [2005]; Welch, 2 AD3d at 1355). While it appears that defendant was dissatisfied with the unresolved status of his pending federal charges, the record establishes that the lack of progress in the federal matter was not the responsibility of defense counsel herein. Present—Gorski, J.P, Centra, Lunn, Peradotto and Pine, JJ.